Opinion issued January 9, 2009

 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00067-CR
____________

IN RE ABRAHAM CAMPOS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator has filed a pro se petition writ of mandamus.  In his petition relator
complains that respondent (1) did not have jurisdiction to rule on his post conviction
motion for forensic DNA testing of evidence, and that the order  made by respondent
is "void."   We deny relief.
	The petition for writ of mandamus is therefore denied.
 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia (2)
 and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	The Honorable Robert E. May, Judge, 149th District Court,
Brazoria County, Texas.
2.    	Justice Sam Nuchia, who retired from the First Court of
Appeals on January 1, 2009, continues to sit by assignment
for the disposition of this case, which was submitted on
January 8, 2009.